                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 Voice Tech Corporation,

                    Plaintiff,

 vs.                                                      Case No. 4:20-cv-00111-RK

 Mycroft AI Inc.,                                         Jury Trial Demanded

                    Defendant.



                     PLAINTIFF VOICE TECH CORPORATION’S
                        MOTION FOR RELIEF TO REQUIRE
                  DECOROUS AND CIVIL CONDUCT BY THE PARTIES

       Plaintiff Voice Tech Corporation (“Voice Tech”) files this Motion against Defendant

Mycroft AI, Inc. (“Mycroft”) to request basic relief that the Court should not need to be called

upon to provide: the issuance of an Order requiring decorous and civil conduct by the parties to

this action. In support of its Motion, Voice Tech respectfully files its Suggestions in Support and

submits its Proposed Order concurrently herewith. Regrettably, as further set forth in Voice Tech’s

accompanying Suggestions in Support of this Motion, the Court’s intervention to set baseline

expectations for the parties’ behavior in relation to this matter is necessary because, in reaction to

the claims against it, Mycroft’s CEO/First Officer embarked on a retaliatory campaign against

Voice Tech’s counsel, which has included public threats of death and bodily harm, identify theft,

and harassment. Establishing minimum requirements for civil conduct, is, thus, necessary not only

to protect counsel (and his family), but also to enable a just and orderly opportunity for this Court

and the parties to proceed in the case. As such, it is well within this Court’s inherent authority to




                                     -1-
          Case 4:20-cv-00111-RK Document 14 Filed 04/02/20 Page 1 of 3
grant the relief requested, and Voice Tech respectfully submits that it is, unfortunately, necessary

and appropriate that the Court do so.1

         WHEREFORE, Voice Tech hereby moves that the Court issue an order in the form to be

provided to the Court by Voice Tech via email, and Order the relief set forth therein, to wit:

directing Mycroft, its CEO/First Officer, and others acting on its behalf to cease and desist from

harassing and threatening behavior toward Voice Tech, its personnel, and its counsel (including

without limitation by removing comments that have been published on Mycroft’s website

threatening, suggesting, and/or inciting violence and death to Voice Tech’s counsel); requiring

civil and decorous conduct in relation to this action going forward; and placing Mycroft on notice

that the Court may impose additional sanctions and consequences in the event it does not comply

with the Court’s order.


Dated: April 2, 2020.                                 Respectfully submitted,

                                                      BERKOWITZ OLIVER LLP

                                                      By:    /s/ Stacey R. Gilman
                                                      Stacey R. Gilman (MO Bar #55690)
                                                      2600 Grand Boulevard, Suite 1200
                                                      Kansas City, Missouri 64108
                                                      (816) 561-7007
                                                      (816) 561-1888 fax
                                                      sgilman@berkowitzoliver.com

                                                      -and-




1
  Given the nature and seriousness of the situation, Voice Tech strongly believes that an Order from the Court is
required. Concurrently with this filing, however, Voice Tech’s counsel is sending the letter attached hereto as Exhibit
1 to Mycroft’s counsel seeking their consent to the Court’s entry of the Order, and requesting their support to
encourage their client to curb its conduct and behave civilly going forward in conformance with the terms of the
Proposed Order.


                                       -2-
            Case 4:20-cv-00111-RK Document 14 Filed 04/02/20 Page 2 of 3
                                           TUMEY L.L.P.
                                           Tod T. Tumey (admitted pro hac vice)
                                           Eric M. Adams (admitted pro hac vice)
                                           5177 Richmond Avenue, Suite 1188
                                           Houston, Texas 77056
                                           (713) 622-7005
                                           (713) 622-0220 fax
                                           ttumey@tumeyllp.com
                                           eadams@tumeyllp.com

                                           ATTORNEYS FOR PLAINTIFF
                                           VOICE TECH CORPORATION


                              CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of April 2020, the above and foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s ECF system
upon the following:

 Christopher M. DeBacker                        Hissan Anis
 chris@midwestip.com                            Hissan.anis@lathropgpm.com
 LAW OFFICE OF MARK BROWN                       A. Justin Poplin
 7225 Renner Rd, Suite 201                      Justin.poplin@lathropgpm.com
 Shawnee, KS 66217                              LATHROP GPM
                                                10851 Mastin Blvd.
                                                Building 82, Suite 1000
                                                Overland Park, KS 66210



                                                  /s/ Stacey R. Gilman
                                           Stacey R. Gilman
                                           ATTORNEY FOR PLAINTIFF
                                           VOICE TECH CORPORATION




                                     -3-
          Case 4:20-cv-00111-RK Document 14 Filed 04/02/20 Page 3 of 3
